Title: To James Madison from George W. Erving, 18 January 1805
From: Erving, George W.
To: Madison, James



Private No 27.
Dear Sir.
London Jany 18. 1805
I have this moment received your obliging letter of Novr. 3d & hasten to return my best acknowledgements for your Early and very friendly attention to mine of Sep. 1st and at the ⟨s⟩ame time to Express to you my grateful sense of the favorable sentiments with which the President ⟨h⟩as been pleased to view my observations upon the Subjects therein mentioned. I shall pursue the course which you have been so good as to indicate; this will produce as much as I can Expect, & what I trust cannot be excepted to; since the Estimate will be made upon but a small portion of the amounts awarded by the Board, & not even upon the amount made payable to myself. It will always be recollected that tho the whole material business of these claims has been conducted by the public agent, yet that the principal awards have been made payable to individuals; & of those in which the public agent ⟨was?⟩ the payee, a great number have been subsequently assigned; so that if no further assignments shoud take place previous to the 15 July, he will have received only about one sixth part of the whole compensation; and that upon all awards which private agents receive, whether in Virtue of original Authorities, or subsequent Assignments, the claimants pay a commission of 2½ & in some cases of five per cent; that these commissions are for the most part paid to those who have rendered no services but in receiving the mony; & as I must say, & as the Journals of the Board will in some cases shew, where the Claimants have been prejudiced by their interference. I have received from three of the claimants some small commissions on the first instalment of their awards, in cases where I have sold the remainders, the amount of which is abt. 70 £ Stg & in another case the “William Stoddart” 129 £ where by special directions & authorities from the claimants I have converted the proceeds of their awards into funded stock; these sums if it be thought proper I will credit in my Account; there are many cases in which I have received Special powers of Attorney from the claimants, & shoud be authorized according to strict rule in charging commissions, which however I have omitted to do, as it appeared to me that the powers were sent under an erroneous supposition of their being necessary to the prosecution of the claims, & not with any view of constituting a private agency in regard to them. In five cases however where the intentions of the claimants have seemed to be less Equivocal I have prepared them to Expect a deduction out of the third instalment; yet as all powers of Attorney having been unnecessary I have not in fact done more in these claims than in others, it has seemed proper that I shoud State to these claimants the precise ground on which they stood in this respect leaving the payment of commissions after such Explanations Entirely optional with them: not having heard from either of them since this communication made some months Since, & presuming from other circumstances that they will not fail to avail themselves of the information given; I can have very little Expectation of commissions being paid. Mr Purviance having been Extremely unwell has been advised by his physicians to remove into the Country & finding himself still unable to attend to business has desired me to open such dispatches as arrive for Mr Monroe: I have just received by triplicate those of Oct. 26 inclosing a Seperate commission &c—& have considered it proper to forward them immediately by way of Lisbon.
(The remainder of this letter was upon subjects not now important.)

I am Dear Sir with great respect & regard Always your very obliged & obt St
George W Erving
